Citation Nr: 1041819	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  04-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to an increased rating for low back strain, 
currently rated 40 percent.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and February 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Veteran testified at a hearing before the Board in March 
2009.  The case was  previously before the Board in May 2009 at 
which time the case was remanded for additional development.   

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is once again 
necessary.  

The Veteran's claims were previously remanded for additional 
development including a VA examination to determine whether his 
claimed degenerative disc disease and degenerative joint disease 
of the lumbar spine were related directly to military service or 
as secondary to service-connected low back strain.  The Veteran 
was afforded a VA examination in January 2010 at which time the 
examiner indicated that the Veteran's degenerative disc disease 
and degenerative joint disease of the lumbar spine were not 
caused by or as a result of military service including the 
Veteran's service-connected lumbar strain.  The examiner included 
a rationale for that opinion.  However, the examiner did not 
comment upon whether the Veteran's degenerative disc disease and 
degenerative joint disease of the lumbar spine were aggravated by 
his service-connected low back strain.  Additionally, the 
examiner did not provide an opinion on whether the Veteran's 
service-connected low back strain rendered him unemployable.  A 
remand by the Board confers on the Veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a duty to ensure compliance with the terms of the remand.  
If the Board proceeds with final disposition of an appeal, and 
the remand orders have not been satisfied, the Board itself errs 
in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Associated with the claims file are VA treatment records dated 
through December 2009.  Any records dated after December 2009 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Obtain any VA treatment reports dated 
after December 2009 and associate the 
records with the claims file.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected low back strain and 
assess the nature and etiology of any 
degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all clinical evidence of 
record, including the Veteran's service and 
post- service medical records and the 
reports of the January 1957, May 1999, 
September 2004, March 2008, and January 
2010 VA examinations.  The VA examiner's 
opinion should specifically address the 
following:

a) Provide complete ranges of motion 
of the lumbar spine.

b) Describe any neurological 
impairment resulting from the service-
connected low back strain.

c) State the length of time during the 
past twelve months that the Veteran 
has had incapacitating episodes due to 
his service-connected low back strain.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.

d) Is at least as likely as not (50 
percent probability or greater) that 
any current degenerative disc disease 
or degenerative joint disease of the 
lumbar spine was caused or aggravated 
by the 1956 low back injury for which 
the Veteran was treated in March 1956, 
or by any other aspect of his period 
of active service?

e) Is at least as likely as not (50 
percent probability or greater) that 
any current diagnosed degenerative 
disc disease or degenerative joint 
disease of the lumbar spine was caused 
by the service-connected low back 
strain?

f) Is at least as likely as not (50 
percent probability or greater) that 
any current diagnosed degenerative 
disc disease or degenerative joint 
disease of the lumbar spine has been 
aggravated (increased in severity 
beyond the natural progression of the 
disability) by the service-connected 
low back strain?

g) State whether the Veteran's 
service-connected low back strain, 
without consideration of any 
nonservice-connected disabilities, 
renders him unable to secure or follow 
a substantially gainful occupation.

h) If the examiner finds that the 
Veteran's degenerative disc disease 
and degenerative joint disease of the 
lumbar spine is related to his 
service-connected low back strain or 
to any other aspect of his military 
service, state whether that 
disability, in tandem with his 
service-connected low back strain, but 
without consideration of any 
nonservice-connected disabilities, 
renders him unable to secure or follow 
a substantially gainful occupation.

3.  Then, readjudicate the claims, 
including whether referral of the TDIU 
claim under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



